
	
		I
		111th CONGRESS
		1st Session
		H. R. 1462
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mrs. Maloney (for
			 herself, Mr. Hinchey,
			 Mr. Grijalva, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for a study by the National Academy of
		  Engineering regarding improving the accuracy of collection of royalties on
		  production of oil, condensate, and natural gas under leases of Federal lands
		  and Indian lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Study of Ways to Improve the Accuracy
			 of the Collection of Federal Oil, Condensate, and Natural Gas Royalties Act of
			 2009.
		2.Study of actions
			 to improve the accuracy of collection of Federal oil, condensate, and natural
			 gas royaltiesThe Secretary of
			 the Interior shall seek to enter into an arrangement with the National Academy
			 of Engineering under which the Academy, by not later than six months after the
			 date of the enactment of this Act, shall study and report to the Secretary
			 regarding whether the accuracy of collection of royalties on production of oil,
			 condensate, and natural gas under leases of Federal lands (in eluding submerged
			 and deep water lands) and Indian lands would be improved by any of the
			 following:
			(1)Requiring the
			 installation of digital meters, calibrated at least monthly to an absolute zero
			 value, for all lands from which natural gas (including condensate) is produced
			 under such leases.
			(2)Requiring
			 that—
				(A)the size of every
			 orifice plate on each natural gas well operated under such leases be inspected
			 at least quarterly by the Secretary; and
				(B)chipped orifice
			 plates and wrong-sized orifice plates be replaced immediately after those
			 inspections and reported to the Secretary for retroactive volume measurement
			 corrections and royalty payments with interest of 8 percent compounded
			 monthly.
				(3)Requiring that any
			 plug valves that are in natural gas gathering lines be removed and replaced
			 with ball valves.
			(4)Requiring
			 that—
				(A)all meter runs
			 should be opened for inspection by the Secretary and the producer at all times;
			 and
				(B)any welding or
			 closing of the meter runs leading to the orifice plates should be prohibited
			 unless authorized by the Secretary.
				(5)Requiring the installation of straightening
			 vanes approximately 10 feet before natural gas enters each orifice meter,
			 including each master meter and each sales meter.
			(6)Requiring that all
			 master meters be inspected and the results of such inspections be made
			 available to the Secretary and the producers immediately.
			(7)Requiring
			 that—
				(A)all sampling of
			 natural gas for heating content analysis be performed monthly upstream of each
			 natural gas meter, including upstream of each master meter;
				(B)records of such
			 sampling and heating content analysis be maintained by the purchaser and made
			 available to the Secretary and to the producer monthly;
				(C)probes for such
			 upstream sampling be installed upstream within three feet of each natural gas
			 meter;
				(D)any oil and
			 natural gas lease for which heat content analysis is falsified shall be subject
			 to cancellation;
				(E)natural gas
			 sampling probes be located—
					(i)upstream of the
			 natural gas meter at all times;
					(ii)within a few feet
			 of the natural gas meter; and
					(iii)after the
			 natural gas goes through a Welker or Y–Z vanishing chamber; and
					(F)temperature probes
			 and testing probes be located between the natural gas sampling probe and the
			 orifice of the natural gas meter.
				(8)(A)Reinstating the
			 requirement to file Federal Energy Regulatory Commission (FERC) Form 16 in
			 April and September of each year for every natural gas pipeline, including each
			 intrastate pipelines, in addition to the filing of FERC Form 2.
				(B)Requiring—
					(i)use of such FERC Form 2 to create
			 FERC Form 16 data for the years beginning April and September, respectively,
			 1992, and for each year thereafter; and
					(ii)filing with the Federal Energy
			 Regulatory Commission a FERC Form 16 for April and September that is completed
			 with such data back to April 1992.
					(9)Requiring that
			 administrative jurisdiction over all natural gas gathering lines, interstate
			 pipelines, and intrastate piplines revert immediately to the Federal Energy
			 Regulatory Commission.
			(10)Prohibiting the
			 dilution of natural gas with inert nitrogen or inert carbon dioxide gas for
			 royalty determination, sale, or resale at any point.
			(11)Requiring that both the measurement of the
			 volume of natural gas and the heating content analyses be reported only on the
			 basis of 14.73 PSI and 60 degrees Fahrenheit, regardless of the elevation above
			 sea level of such volume measurement and heating content analysis, for both
			 purchases and sales of natural gas.
			(12)Prohibiting the
			 construction of bypass pipes that go around the natural gas meter, and imposing
			 criminal penalties for any such construction or subsequent removal including,
			 but not limited to, automatic cancellation of the lease.
			(13)Requiring that all natural gas sold to
			 consumers have a minimum BTU content of 960 at an atmospheric pressure of 14.73
			 PSI and be at a temperature of 60 degrees Fahrenheit, as required by the State
			 of Wyoming Public Utilities Commission.
			(14)Requiring that all natural gas sold in the
			 USA will be on a MMBTU basis with the BTU content adjusted for elevation above
			 sea level in higher altitudes. Thus all natural gas meters must correct for BTU
			 content in higher elevations (altitudes).
			(15)Issuance by the
			 Secretary of rules for the measurement at the wellhead of the standard volume
			 of natural gas produced, based on independent industry standards such as those
			 suggested by the American Society of Testing Materials (ASTM).
			(16)Requiring use of
			 the fundamental orifice meter mass flow equation, as revised in 1990, for
			 calculating the standard volume of natural gas produced.
			(17)Requiring the use
			 of Fpv in standard volume measurement computations as described in the 1992
			 American Gas Association Report No. 8 entitled Compressibility Factor of
			 Natural Gas and Other Related Hydrocarbon Gases.
			(18)Requiring that
			 gathering lines must be constructed so as to have as few angles and turns as
			 possible, with a maximum of three angles, before they connect with the natural
			 gas meter.
			(19)Requiring that for
			 purposes of reporting the royalty value of natural gas, condensate, oil, and
			 associated natural gases, such royalty value must be based upon the natural
			 gas’ condensate’s, oil’s, and associated natural gases’ arm’s length,
			 independent market value, as reported in independent, respected market reports
			 such as Platts or Bloombergs, and not based upon industry controlled posted
			 prices, such as Koch’s.
			(20)Requiring that
			 royalties be paid on all the condensate recovered through purging gathering
			 lines and pipelines with a cone-shaped device to push out condensate (popularly
			 referred to as a pig) and on condensate recovered from separators,
			 de­hy­dra­tors, and processing plants.
			(21)Requiring that all royalty deductions for
			 dehydration, treating, natural gas gathering, compression, transportation,
			 marketing, removal of impurities such as carbon dioxide
			 (CO2), nitrogen (N2), hydrogen
			 sulphide (H2S), mercaptain (HS), helium (He), and other
			 similar charges on natural gas, condensate, and oil produced under such leases
			 that are now in existence be eliminated.
			(22)Requiring that at
			 all times—
				(A)the quantity,
			 quality, and value obtained for natural gas liquids (condensate) be reported to
			 the Secretary; and
				(B)such reported
			 value be based on fair independent arm’s length market value.
				(23)Issuance by the
			 Secretary of regulations that prohibit venting or flaring (or both) of natural
			 gas in cases for which technology exists to reasonably prevent it, strict
			 enforcement of such prohibitions, and cancellation of leases for
			 violations.
			(24)Requiring lessees
			 to pay full royalties on any natural gas that is vented, flared, or otherwise
			 avoidably lost.
			(25)(A)Requiring payment of
			 royalties on carbon dioxide at the wellhead used for tertiary oil recovery from
			 depleted oil fields on the basis of 5 percent of the West Texas Intermediate
			 crude oil fair market price to be used for one MCF (1,000 cubic feet) of carbon
			 dioxide gas.
				(B)Requiring that—
					(i)carbon dioxide used for edible
			 purposes should be subjected to a royalty per thousand cubic feet (MCF) on the
			 basis of the sales price at the downstream delivery point without deducting for
			 removal of impurities, processing, transportation, and marketing costs;
					(ii)such price to apply with respect
			 to gaseous forms, liquid forms, and solid (dry ice) forms of carbon dioxide
			 converted to equivalent MCF; and
					(iii)such royalty to apply with
			 respect to both a direct producer of carbon dioxide and purchases of carbon
			 dioxide from another person that is either affiliated or not affiliated with
			 the purchaser.
					(26)Requiring
			 that—
				(A)all carbon dioxide
			 produced from Federal and Indian leases be analyzed for carcinogenic benzene;
			 and
				(B)benzene produced with such carbon dioxide
			 must be filtered out and removed safely as necessary to prevent harm to the
			 environment subjected to such benzene content, in order to create a maximum
			 permissible level (MPL) of 5 parts per billion.
				(27)Requiring
			 that—
				(A)royalties be paid
			 on the fair market value of nitrogen extracted from such leases that is used
			 industrially for well stimulation, helium recovery, or other uses; and
				(B)royalties be paid
			 on the fair market value of ultimately processed helium recovered from such
			 leases.
				(28)Allowing only 5
			 percent of the value of the elemental sulfur recovered during processing of
			 hydrogen sulfide gas from such leases to be deducted for processing costs in
			 determining royalty payments.
			(29)Requiring that all
			 heating content analysis of natural gas be conducted to a minimum level of
			 C15.
			(30)Eliminating
			 artificial conversion from dry BTU to wet BTU, and requiring that natural gas
			 be analyzed and royalties paid for at all times on the basis of dry BTU
			 only.
			(31)Requiring that
			 natural gas sampling be performed at all times with a floating piston cylinder
			 container at the same pressure intake as the pressure of the natural gas
			 gathering line.
			(32)Requiring use of
			 natural gas filters with a minimum of 10 microns, and preferably 15 microns,
			 both in the intake to natural gas sampling containers and in the exit from the
			 natural gas sampling containers into the chromatograph.
			(33)Mandate the use
			 of a Quad Unit for both portable and stationary chromatographs in order to
			 correct for the presence of nitrogen and oxygen, if any, in certain natural gas
			 streams.
			(34)Require the
			 calibration of all chromatograph equipment every three months and the use of
			 only American Gas Association-approved standard comparison containers for such
			 calibration.
			(35)Requiring that natural gas stored during
			 the summer period and marketed during the winter period—
				(A)be sold on the
			 basis of the purchase price minus a maximum of $0.50 per MMBTU storage charges;
			 or
				(B)be subject to
			 payment of royalties on the basis of winter sales price minus $0.50 per
			 MMBTU.
				(36)Requiring payment of royalties on any such
			 natural gas stored on Federal or Indian lands on the basis of corresponding
			 storage charges for the use of Federal or Indian lands, respectively, for such
			 storage service.
			(37)Imposing
			 penalties for the intentional nonpayment of royalties for natural gas liquids
			 recovered—
				(A)from purging of
			 natural gas gathering lines and natural gas pipelines; or
				(B)from field
			 separators, dehydrators, and processing plants,
				including
			 cancellation of oil and natural gas leases and criminal penalties.(38)Requiring that the separator, dehydrator,
			 and natural gas meter be located within 100 feet of each natural gas
			 wellhead.
			(39)Requiring that BTU heating content analysis
			 be performed when the natural gas is at a temperature of 140 to 150 degrees
			 Fahrenheit at all times, as required by the American Gas Association (AGA)
			 regulations.
			(40)Requiring that
			 heating content analysis and volume measurements are identical at the sales
			 point to what they are at the purchase point, after allowing for a small volume
			 for leakage in old pipes, but with no allowance for heating content
			 discrepancy.
			(41)Requiring that
			 all natural gas produced under such leases be at all times sold to public,
			 industrial, storage, and private customers only on a MMBTU basis of MCF (1000
			 CF) x MBTU (1000 BTU).
			(42)Verification by the Secretary that the
			 specific gravity of natural gas produced under such leases, as measured at the
			 meter run, corresponds to the heating content analysis data for such natural
			 gas, in accordance with the Natural Gas Processors Association Publication
			 2145–71(1), entitled Physical Constants Of Paraffin Hydrocarbons And
			 Other Components Of Natural Gas, and reporting of all discrepancies
			 immediately.
			(43)Prohibiting all
			 deductions on royalty payments for marketing of natural gas, condensate, and
			 oil by an affiliate or agent.
			(44)Requiring that
			 all standards of the American Petroleum Institute, the American Gas
			 Association, the Gas Processors Association, and the American Society of
			 Testing Materials, Minerals Management Service Order No. 5, and all other
			 Minerals Management Service orders be faithfully observed and applied, and
			 willful misconduct of such standards and orders be subject to oil and gas lease
			 cancellation.
			(45)Requiring that all oil and condensate
			 produced from Federal and Indian lands must be stored and measured in
			 cylindrical tanks, and prohibiting any distortion, such as squeezing or bending
			 of a storage tank, that hinders the true and honest measurement of volume of
			 condensate and oil.
			3.Review of royalty
			 paymentsThe Secretary of the
			 Interior, subject to the availability of appropriations, shall award a contract
			 under which the contractor shall—
			(1)compare royalty
			 payments made under Federal oil and gas lease provisions for covered lands
			 against data supplied to the Federal Energy Regulatory Commission;
			(2)make such
			 comparison retroactive to June 1, 1974, by integrating existing natural gas
			 analog charts or digital meter results (or both) for each natural gas meter and
			 multiplying the corresponding standard volume results by heating content
			 analysis obtained from corresponding specific gravity measurement
			 relationship;
			(3)determine whether
			 the correct production standard volume and total heating content analysis was
			 used to calculate such payments; and
			(4)determine whether
			 such payments were adequate under the terms of such oil and gas leases, by
			 among other procedures comparing the reported royalty values with respected
			 published market price reports, such as Platts or Bloombergs.
			4.DefinitionsIn this Act:
			(1)Covered
			 landsThe term covered lands means—
				(A)all Federal
			 onshore lands and offshore lands that are under the administrative jurisdiction
			 of the Department of the Interior for purposes of oil and gas leasing;
			 and
				(B)Indian onshore
			 lands.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			
